Citation Nr: 1509465	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  10-11 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a low back disorder.
 
2. Entitlement to service connection for a right leg disorder, including as secondary to a low back disorder.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2009 rating decision issued by the Regional Office (RO) in Augusta, Maine.  The case comes to the Board from the RO in New York, New York.

The Veteran testified before the undersigned Veterans Law Judge at a June 2014 video hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2014 remand, the Board directed that an examination addressing the Veteran's claims be obtained.  Specifically, the Board directed that the examiner address whether the Veteran's current low back disorder was a pre-existing condition that was aggravated beyond a normal progression during service.  This examination was conducted in November 2014.

In the November 2014 VA examination report, the examiner opined that there was evidence that the Veteran's low back condition pre-existed service.  The Board notes that a September 1966 Pre-Induction Medical Examination notes that the Veteran's lumbar spine was abnormal.  This examination found the Veteran was not qualified for induction and lists a history of cervical and lumbo-sacral sprain and back pain.  Additionally, a September 1967 Pre-Induction Medical Examination notes that the Veteran failed to report for an orthopedic consultation regarding his history of low back sprain.

The November 2014 examiner opined that there was no evidence of treatment for the Veteran's back disorder in service.  The examiner cited to this lack of treatment for a back condition in service to support their opinion that the Veteran's low back condition was not aggravated by service.

The Board finds that this opinion is based on a factual inaccuracy.  The Veteran was seen in October 1968 with complaints of low back pain.  This note shows the Veteran sustained an injury in 1966 that resulted in low back pain.  This treatment record also notes the Veteran has exacerbations of low back pain without radicular symptoms or leg signs.

Additional October 1968 treatments note show a possible notation of "scoliosis, and treatment for low back pain.  Thus, the Board finds that the November 2014 VA examination was inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to the examiner who conducted the November 2014 examination.  IF this examiner is not available, the Veteran should be scheduled for an appropriate examination. 

The Veteran's claims folder must be made available to the examiner.  After reviewing the entire record, the examiner should note their review of the 1966 and 1967 Pre-Induction examinations and the October 1968 treatment records and then provide the following opinions:

(a) Was the Veteran's pre-existing back disorder permanently aggravated during service?  Please comment on the 1966 and 1967 Pre-Induction examinations and the October 1968 treatment records in response.

(b) If a pre-existing back disorder was aggravated by service, is it related to the Veteran's current back disorders?
 
(c) What is the relationship, if any, between current lumbar pathology and in-service or preservice findings>

A clear explanation based on the specific facts of this case and any relevant medical principles must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




